Citation Nr: 0533173	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-25 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cognitive 
dysfunction, to include as secondary to high fevers from 
chicken pox.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened the veteran's claim 
for service connection for cognitive dysfunction and denied 
it on the merits.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted three lay statements 
after the January 2004 Supplemental Statement of the Case had 
been issued.  However, the veteran later submitted a waiver 
of the RO's initial consideration of the evidence in August 
2004.  Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  An unappealed rating decision dated in August 1999 denied 
service connection for residuals of chicken pox, to include 
dyslexia, dementia, and memory loss.

3.  The evidence received since the August 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The veteran has not been shown to have cognitive 
dysfunction that is causally or etiologically related to his 
military service.

CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied entitlement 
to service connection for residuals of chicken pox, to 
include dyslexia, dementia, and memory loss, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the August 1999 
rating decision is new and material, and the claim for 
service connection for cognitive dysfunction is reopened. 
38 U.S.C.A. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2005).

3.  Cognitive dysfunction was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran of what 
information or evidence was needed in order reopen a claim 
for service connection for cognitive dysfunction.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for cognitive dysfunction, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the veteran has 
resulted.  Therefore, with respect to reopening the veteran's 
claim, the Board concludes that the provisions of the VCAA 
and the current laws and regulations have been complied with, 
and a defect, if any, in providing notice and assistance to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection for cognitive dysfunction, the Board finds that 
the provisions of the VCAA have been satisfied.  A VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with a 
letter in August 2003, which meets the notification 
requirements of the VCAA, prior to readjudicating his claim 
in a statement of the case (SOC) and supplemental statements 
of the case (SSOC).  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim for 
service connection for cognitive dysfunction was 
readjudicated in a SOC and SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claim.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id., at 120-21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the August 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for cognitive dysfunction.  Specifically, the letter stated 
that the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the appellant in the August 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the 
August 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
In addition, the August 2003 letter informed the veteran that 
it was his responsibility to ensure that VA received all of 
the requested records that are not in the possession of a 
Federal department or agency.

Although the VCAA notice letter(s) that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decisions, statements of the case 
(SOC), and Supplemental Statements (SSOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was provided VA 
examinations in January 2001 and March 2001.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.




Background and Evidence

Service records show that the veteran had active service from 
March 1969 to March 1971.  He was awarded the National 
Defense Service Medal, Vietnam Service Medal with one star, 
Combat Action Ribbon, and the Vietnam Campaign Medal.

Service medical records indicate that the veteran was 
provided a pre-induction examination in January 1969 during 
which no pertinent clinical abnormalities were noted, and he 
denied having a medical history of head injury or loss of 
memory or amnesia.  Similar results were reported at the time 
of a March 1969 health replacement record.  The veteran was 
later seen in March 1970 with complaints of fever and malaise 
that had an onset three days earlier.  It was noted that his 
skin broke out in a generalized pruritic papulas eruption, 
and he had a sore throat with some cough.  His past medical 
history was noncontributory.  A physical examination found 
his temperature to be 103.4 degrees.  He was acutely ill, and 
there was a diffuse papulo-vesicular and early pustular rash 
scattered over his entire body sparing his palms and soles.  
The rash involved the scalp and trunk more than the 
extremities.  There were also vesicles on the soft pallet and 
tonsillar pillars.  The remainder of the physical examination 
was within normal limits.  The veteran was hospitalized with 
a clinical picture that was characteristic of varicella.  He 
was treated with supportive measures, and his condition 
gradually improved.  Following eight days of hospitalization, 
his skin lesions were practically healed, and he was 
considered noncontagious.  He was discharged to duty.  The 
veteran was provided examinations approximately one week 
later and again in September 1970 and March 1971, which did 
find any neurological abnormalities.  

Private medical records dated in September 1997 document the 
veteran as having been seen for a neuropsychological 
evaluation.  It was noted that that he had reportedly 
sustained a work-related head injury in July 1994 when he was 
hit in the head by a falling load of concrete and mud.  The 
veteran complained of chronic neck pain, numbness and 
tingling, and significant headaches since that injury.  
Although he had reached maximum medical improvement in March 
1996, it appeared that he had never been evaluated regarding 
the impact of the head injury on the functioning of his 
brain.  The veteran denied ever experiencing a significant 
head injury prior to the July 1994 accident, and he did not 
have a family history of epilepsy.  He did report 
experiencing a very high fever over a number of days during 
his military service, and he claimed that he had suffered 
brain damage as a result of the fever.  Following a clinical 
interview, behavioral observations, and tests, the veteran 
was diagnosed with dementia not otherwise specified and 
depressive disorder not otherwise specified as well as with a 
closed head injury and chronic pain syndrome.  The examiner 
commented that the veteran's mild neuropsychological 
impairment was likely related in part to the head injury he 
suffered in the industrial accident, but also possibly to 
brain damage he suffered many years ago while in the service 
as the result of prolonged high fevers.  However, he stated 
that it was not possible to accurately determine how much of 
the veteran's current cognitive deficit was accounted for by 
his illness in service versus his subsequent closed head 
injury.

The veteran was provided a VA examination in July 1998 at 
which time he was diagnosed with an adjustment disorder that 
was secondary to his apparent physical problems, which 
included spinal and skin problems as well as reported visual 
and hearing problems.

VA medical records dated from March 1999 to March 2000 
indicate that the veteran was seen in March 1999 at which 
time a physical examination revealed his memory to be slow.  
The treating physician listed his impression as brain damage 
secondary to high fever.

VA medical records dated from March 1999 to June 2000 
document the veteran's treatment for various disorders, 
including memory loss.  The veteran had a follow-up 
appointment in April 1999 for memory lapses.  It was noted 
that he had been seen by neurology in February 1999 and that 
dementia labs were within normal limits.  An examination did 
not show any significant change, but he continued to have 
attentional and memory problems.  The neurologic examination 
was otherwise within normal limits.  The veteran was assessed 
as having possible dementia that was possibly related to a 
history of head trauma.  He was also diagnosed with episodic 
loss of consciousness and memory lapses, but it was unclear 
as to whether these spells were seizures or transient 
ischemic attacks.  The veteran later sought treatment in 
August 1999 with complaints of memory loss and right arm pain 
for 30 years.  It was noted that he had a significant history 
of varicella zoster virus encephalitis while in Vietnam and 
resultant behavioral and memory problems.  Following an 
examination, the psychologist indicated that the results of 
the screening were consistent with aftermath of encephalitis 
(mesial temporal dysfunction), but the level on the formal 
neuropsychological assessment was inconsistent with better 
daily real world function.  It was noted that evaluation 
anxiety, general anxiety, or other response factors may 
account for that discrepancy.

Private medical records dated in March 2000 indicate that the 
veteran was seen for a neurological evaluation in September 
1999 with complaints of memory problems and right arm pain.  
It was noted that he was hospitalized for nine days in March 
1970 for varicella, which was accompanied by fever and 
malaise.  The veteran had also sustained a head injury at 
work in 1994.  Following a review of the veteran's medical 
history and evaluation, the treating physician commented that 
he was unable to determine whether the veteran's complaints 
were directly related to his military service with any degree 
of certainty.  In this regard, he noted that there were 
discrepancies amongst the veteran's statements and the 
medical records.

The veteran was afforded a VA mental examination in January 
2001 during which his claims file was reviewed.  Following a 
mental status examination, the veteran was assessed as having 
a depressive disorder not otherwise specified and dementia 
not otherwise specified.  The examiner commented that it was 
not possible to indicate that etiology of the veteran's 
cognitive dysfunction with absolute certainty, but stated 
that it was his opinion that both his head injury and the 
previous encephalitis were likely contributing factors.  

The veteran was also provided a VA neurological examination 
in January 2001 during which he reported having difficulty 
with his memory and functioning capacity following his 
hospitalization for chickenpox in service.  Following a 
review of the veteran's reported history and a physical 
examination, the examiner indicated that there was no 
evidence by neurologic testing of any cognitive decline.  He 
did note that the veteran had some mild attention problems, 
which were more consistent with poorly treated depression.  
The examiner also commented that it was possible that the 
veteran had varicella encephalitis during service, but stated 
that one would suspect that he would not be able to return to 
his term of service and participate in military activities 
following the episode.  Nevertheless, the examiner indicated 
that he saw no evidence on examination of residuals from the 
infection.  

The veteran was afforded a VA neurological examination in 
March 2001 during which his claims file was reviewed.  With 
respect to the veteran's complaints of a memory disorder, the 
examiner did not find any evidence of abnormality on 
examination other than some mild attentional problems, which 
were not consistent with any form of dementia or amnestic 
state.  As such, he stated that there was no evidence of 
encephalitis cause of any chronic static cognitive deficit, 
which could be attributed to a prior episode of encephalitis.  

In his September 2003 hearing testimony before a decision 
review officer at the RO, the veteran indicated that he 
contracted chickenpox during his military service and had a 
temperature as high as 109 degrees before cooling down to 103 
degrees.  He claimed that he was not functioning properly 
following the episode.  The veteran also indicated that he 
first sought treatment in 1984, but was told that nothing was 
wrong with him.  

The veteran submitted information obtained from the Internet 
in September 2003 in which chickenpox and its possible 
complications were discussed.

A private physician submitted a statement in October 2003 in 
which he stated that references indicate that long lasting 
neuropsychological residue was common in patients who 
suffered acute viral encephalitis.  He also noted that 
abnormalities included impaired new learning of both verbal 
and visual material, headaches, memory difficulties, and 
behavior alterations.

A pastor submitted a lay statement in November 2003 in which 
he indicated that he had known the veteran his entire life 
and that he noticed that he became a different person 
following his military service.  In this regard, he stated 
that the veteran woke everyone in the neighborhood and 
stopped caring for himself.

The veteran's sister submitted a lay statement in November 
2003 in which she noted that he had had health problems since 
being discharged from service.  

A friend of the veteran wrote a letter on his behalf in June 
2004 in which he noted that he had known the veteran since 
birth and observed that he was emotionally and physically 
damaged from his military service.


Law and Analysis

The veteran contends that he is entitled to service 
connection for cognitive dysfunction.  More specifically, he 
claims that his current cognitive dysfunction is related to 
the high fevers that he experienced with his chickenpox 
during his military service.

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for cognitive dysfunction was previously 
considered and denied by the RO in a rating decision dated in 
August 1999.  The veteran was notified of that decision and 
of his appellate rights.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In October 2000, the veteran essentially requested that his 
claim for service connection for cognitive dysfunction be 
reopened.  The rating decision now on appeal appears to have 
reopened the veteran's claim for service connection for 
cognitive dysfunction and adjudicated that claim on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the veteran's claim 
for service connection for cognitive dysfunction is 
ultimately correct.  Nevertheless, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for cognitive dysfunction.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, an August 1999 rating decision previously 
considered and denied the veteran's claim for service 
connection for residuals of chicken pox, to include dyslexia, 
dementia, and memory loss.  In that decision, the RO noted 
that a May 1984 rating decision had already denied the claim 
because the veteran's chickenpox in service was acute and 
transitory and he did not have any residual disability.  The 
RO reviewed the veteran's claims file again and determined 
that new and material evidence had not been submitted to 
reopen the claim.  In this regard, it was noted that the 
veteran's separation examination was negative for the claimed 
conditions, and the July 1998 VA examiner diagnosed him with 
adjustment disorder that was attributed to a nonservice-
connected cervical spine disorder.  The RO also noted that 
the veteran had been involved in a work-related accident in 
which he was struck on the head and since experienced neck 
pain, numbness and tingling, and significant headaches.

The evidence associated with the claims file subsequent to 
the August 1999 rating decision includes VA medical records, 
private medical records, January 2001 and March 2001 VA 
examination reports, lay statements, September 2003 hearing 
testimony, and the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1999 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for cognitive 
dysfunction.  This evidence is new in that it was not 
previously of record.  The Board also finds the January 2001 
and March 2001 VA examination reports and the October 2003 
private medical opinion to be material because they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In this regard, the Board 
notes that this evidence has provided opinions as to the 
etiology of the veteran's current cognitive dysfunction.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for cognitive dysfunction.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance 
Act.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for cognitive dysfunction is not 
warranted.  The Board does acknowledge that the veteran was 
hospitalized and treated for chickenpox during his military 
service.  However, his service medical records do not 
document any complaints, treatment, or diagnosis of any 
neurological disorder, and the veteran did not seek treatment 
for many decades following his separation from service.  In 
fact, the veteran testified at his September 2003 hearing 
testimony that he did not seek treatment until 1984 at which 
time he was told that there was nothing wrong with him.  
Therefore, the Board finds that the veteran's cognitive 
dysfunction did not manifest in service or within close 
proximity thereto.

In addition to the lack of evidence establishing that 
cognitive dysfunction manifested during service or within 
close proximity thereto, the more probative evidence does not 
show that any current cognitive dysfunction is related to any 
disease or injury that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of cognitive dysfunction for many decades following 
the veteran's separation from service.  

The Board does acknowledge the private medical records dated 
in September 1997 in which the examiner commented that the 
veteran's mild neuropsychological impairment was likely 
related in part to the head injury he suffered in the 
industrial accident, but that it was also possibly due to 
brain damage he suffered many years ago while in the service 
as the result of prolonged high fevers.  However, the 
examiner further stated that it was not possible to 
accurately determine how much of the veteran's current 
cognitive deficit was accounted for by his illness in the 
service versus his subsequent closed head injury.  
Additionally, the Board observes the January 2001 VA mental 
examiner's opinion that the veteran's head injury and 
previous encephalitis were both likely contributing factors, 
yet he also stated that it was not possible to indicate that 
etiology of the veteran's cognitive dysfunction with absolute 
certainty.  The Board further observes the October 2003 
private medical opinion stating that references indicate that 
long lasting neuropsychological residue was common in 
patients who suffered acute viral encephalitis.  However, the 
Board notes that this opinion does not make any reference to 
the veteran, nor does it specifically address the etiology of 
the veteran's particular disorder.   

The Board also acknowledges the information from the Internet 
submitted by the veteran in September 2003 to support the 
contention that he currently has cognitive dysfunction that 
is related to his chickenpox in service.  However, the Board 
notes that this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  

Significantly, the January 2001 VA neurological examiner 
indicated that there was no evidence by neurologic testing of 
any cognitive decline and that the veteran's mild attention 
problems were more consistent with poorly treated depression.  
The examiner also commented that that one would suspect that 
the veteran would not be able to return to his term of 
service and participate in military activities if he had had 
an episode of encephalitis.  He further stated that he saw no 
evidence on examination of residuals from the infection.  In 
addition, the March 2001 VA examiner did not find any 
evidence of abnormality on examination other than some mild 
attentional problems, which were not consistent with any form 
of dementia or amnestic state.  As such, he stated that there 
was no evidence of encephalitis cause of any chronic static 
cognitive deficit, which could be attributed to a prior 
episode of encephalitis.  The Board finds this evidence more 
consistent with the service medical records and the long gap 
after service without any evidence of residual cognitive 
deficit and thus assigns more probative value to this medical 
evidence than to the reports depicting the illness in service 
as a possible contributing factor to a current mild 
neuropsychological impairment.  

In this regard, the Board notes that, although credibility is 
often defined as determined by the demeanor of a witness, 
documents may also be credible evidence.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), citing Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984).  Credibility has been termed as 
"the quality or power of inspiring belief."  WEBSTER'S THIRD 
NEW INTERNATIONAL DICTIONARY (1966).  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971), quoting Carbo v. 
United States, 314 F.2d 718, 749 (9th Cir. 1963).  In this 
way, the Board finds the March 2001 medical opinion and the 
observations noted in the preceding paragraph by the January 
2001 VA neurological examiner to hang together in a 
consistent manner with the historical record in this case 
including the service medical records and the long gap after 
service without any evidence of residual cognitive deficit.  
Therefore, the Board finds this evidence credible and 
persuasive and concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cognitive dysfunction.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a cognitive dysfunction is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has cognitive dysfunction related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cognitive dysfunction 
is reopened, and to this extent only, the appeal is granted.

Service connection for cognitive dysfunction is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


